Exhibit 10.3

Asset Pledge Agreement

Contract No.: Bei Shou Zi [2018] No. 007

Mortgagee: Beijing North Third Ring Road Branch of China Merchants Bank Co.,
Ltd. (hereinafter referred to as “Party A”)

Person in charge: Qi Zhiming

Mortgagor: Beijing Sohu New Media Information Technology Co., Ltd. (hereinafter
referred to as “Party B”)

(If the Mortgagor is a legal person or other organization)

Legal representative/person in charge: Zhang Chaoyang

(If the Mortgagor is a natural person)

Nationality: Not Applicable

Identification: Not Applicable

ID Number: Not Applicable

Tel: Not Applicable

Whereas, Party A and Party B or the credit applicant, Beijing Sohu New Media
Information Technology Co., Ltd. (full name), entered into the Credit Facility
Agreement (Contract No.: Bei Shou Zi [2018] No. 007) (hereinafter referred to as
the “Credit Facility Agreement”). Party A agrees that, during the term of credit
extension (namely, the term for determining the creditor’s rights) as agreed in
the Credit Facility Agreement, Party A will grant to Party B (or credit
applicant) a credit line (hereinafter referred to as the “Credit Line”) of RMB
(currency) seven hundred million yuan (in words) (including equivalent amounts
in other currencies).

 

1



--------------------------------------------------------------------------------

In order to secure timely and full repayment of all debts that Party B (or
credit applicant) owes to Party A under the Credit Facility Agreement, Party B
is willing to provide mortgage over the properties that it owns or has the right
to dispose according to law as the collaterals. Party A, upon examination,
agrees to accept the properties that Party B owns or has the right to dispose
according to law as the collaterals. NOW, IN WITNESS THEREOF, Party A and Party
B, according to applicable laws and regulations and through equal negotiation,
reach an agreement on the following and hereby enter into this Contract.

1. Collaterals of Party B uses for Mortgage

 

S/N

 

Description

 

Qty. or Area

 

Domicile

 

Estimated value
(RMB: yuan)

 

Mortgage
Rate

 

Term

 

Ownership
Certificate No.

 

Ownership
Certificate

1   Beijing Sohu New Media Information Technology Co., Ltd.   2,605.08m2   9/F,
Building 9, Compound 1, Zhongguancun Road East, Haidian District  
151,708,000.00   466.33%   March 23,2018-March 22, 2021   X Jing Fang Quan Zheng
Hai Zi No. 382489   ownership 2   Beijing Sohu New Media Information Technology
Co., Ltd.   2,613.51 m2   11/F, Building 9, Compound 1, Zhongguancun Road East,
Haidian District   152,184,000.00   466.87%   March 23,2018-March 22, 2021  
Jing Fang Quan Zheng Shi Hai Gang Ao Tai Zi No. 4840005   ownership 3   Beijing
Sohu New Media Information Technology Co., Ltd.   2,617.73 m2   12/F, Building
9, Compound 1, Zhongguancun Road East, Haidian District   152,388,000.00  
466.24%   March 23,2018-March 22, 2021   Jing Fang Quan Zheng Shi Hai Gang Ao
Tai Zi No.4840006   ownership

 

2



--------------------------------------------------------------------------------

4   Beijing Sohu New Media Information Technology Co., Ltd.   2,621.9 m2   13/F,
Building 9, Compound 1, Zhongguancun Road East, Haidian District  
152,660,000.00   465.41%   March 23,2018-March 22, 2021   Jing Fang Quan Zheng
Shi Hai Gang Ao Tai Zi No. No. 4840007   ownership 5   Beijing Sohu New Media
Information Technology Co., Ltd.   1,220.92m2   Room 802, 8/F, Building 9,
Compound 1, Zhongguancun Road East, Haidian District   71,060,000.00   999.86%  
March 23,2018-March 22, 2021   Jing Fang Quan Zheng Shi Hai Gang Ao Tai Zi
No. 4840002   ownership

(Columns and contents will be added or adjusted according to the collaterals.)

2. The mortgage hereunder is a maximum-amount mortgage.

2.1    During the term of credit extension, Party A may extend loans or other
credit facilities to Party B (or credit applicant) by installments. Types of
specific credit facility businesses and credit lines, transfer from one credit
facility business to another, and specific credit utilization conditions shall
be subject to the examination and approval of Party A. If Party A makes
adjustment to its original approval opinion according to the application of
Party B (or credit applicant) during the term of credit extension, subsequent
approval opinions issued by Party A shall constitute a supplement and change to
the original opinion, and so forth.

The maturity dates of specific businesses may be later than that of the term of
credit extension and the Parties have no objection thereto.

2.2    At expiry of the term of credit extension, if there is any outstanding of
the loan, advance money, or other credit facilities granted by Party A to Party
B (or credit applicant) under the Credit Facility Agreement, Party B shall
assume the liability of security with its collaterals to the extent of mortgage
as specified in Article 3 hereof; if Party A exercises early recourse to Party B
(or credit applicant) according to the Credit Facility Agreement or specific
contracts before expiry of the term of credit extension, Party B shall assume
the liability of security with the collaterals.

 

3



--------------------------------------------------------------------------------

2.3    Party A extends to Party B credit facilities including commercial bill
acceptance, letters of credit (including issuing of letters of credit upon
request and back-to-back letters of credit, the same below), letters of
guarantee, letters of shipping guarantee, factoring, and cross-border linkage
trade finance. Even through Party A does not pay any advance money/make payment
under guarantee before expiry of the term of credit extension, if Party A pays
advance money / make payment under guarantee under the aforesaid businesses
after expiry of the term of credit extension, Party B shall assume the liability
of security with its collaterals to the extent of mortgage as specified in
Article 3 hereof.

2.4    If Party A and Party B (or credit applicant), during performance of
specific businesses under the Credit Facility Agreement, make arrangement on
extension or change relevant provisions with respect to the term, interest rate,
and amounts of such businesses, or Party A adjusts the interest rates according
to the Credit Facility Agreement and/or specific business agreements during the
term of mortgage, Party B shall recognize such arrangement or change or
adjustment without its consent or notification and Party B’s assumption of the
liability of security according to this Contract shall not be affected.

2.5    If the documents that Party A receives for the letter of credit business
under the Credit Facility Agreement are found discrepant upon examination by
Party A but the credit applicant accepts the discrepancies, Party B shall assume
the liability of security with collaterals for the principal and interest of the
credit facility incurred to Party A from acceptance of or payment for such
letters of acceptance, and Party B shall not raise any defense with respect to
acceptance of the aforesaid discrepancies without the consent of Party B or
notification of Party B.

2.6    Letters of credit and letters of guarantee (or standby letters of credit)
under the Credit Facility Agreement may be modified and acceptance or payment at
maturity of usance letters of credit may be extended without the consent of
Party B or notification of Party B. Party B shall recognize such modification
and extension and its assumption of the liability of security according to this
Contract shall not be affected.

 

4



--------------------------------------------------------------------------------

2.7    Party B acknowledges that, specific business contracts (whether single
agreements/application or framework agreement) executed by Party A and Party B
on the specific businesses under the credit facilities shall constitute an
integral part of the Credit Facility Agreement and constitute a mutual agreement
on the arrangements of rights and obligations of specific businesses.

Party B acknowledges that, specific amounts, terms, and purposes of the actual
credit facility businesses between Party A and Party B (or credit applicant)
shall be subject to the specific business agreements, business documents
produced by Party A, and business records in Party A’s system.

2.8    With respect to letter of guarantee/customs tax payment security/ payment
for commercial papers under guarantee that are handled by Party A upon the
application of Party B (or credit applicant), the arrangement for transfer of
the rights and interests under the guarantee/commercial papers shall not affect
Party B’s obligation of security hereunder, and Party B undertakes not to raise
any defense on this ground.

3. Scope of mortgage

3.1    The scope of mortgage hereunder shall be the total outstanding principal
balance of the loan and other credit facilities granted by Party A to Party B
(or credit applicant) within the line of credit according to the Credit Facility
Agreement (in the maximum amount of RMB (currency) seven hundred million yuan),
plus interests, penalty interests, compound interests, liquidated damages,
factoring costs, costs for realizing the mortgage, and other related costs. It
includes but is not limited to:

3.1.1    Principal balance of the loan granted by Party A according to the
specific contracts under the Credit Facility Agreement plus corresponding
interests, penalty interest, compound interests, liquidated damages, and related
costs;

3.1.2    Principal balance of advance money that Party A pays for Party B (or
credit applicant) for performance of its payment obligations for commercial
bills, letters of credit, letters of guarantee/ customs tax payment security/
payment for commercial paper under guarantee, and letters of shipping guarantee
under the Credit Facility Agreement, plus interests, penalty interests, compound
interest, liquidated damages, and related costs, and obligations of Party B (or
credit applicant) to Party A arising from Party B’s (or credit applicant’s)
providing guaranteed discount for its accepted commercial bills;

 

5



--------------------------------------------------------------------------------

3.1.3    Principal balance of external payment made by the bank requested by
Party A for the trade finance business under the Credit Facility Agreement, plus
interests, penalty interests, compound interest, liquidated damages, and related
costs;

3.1.4    Creditor’s right to accounts receivable from Party B (or credit
applicant) assigned to Party A under the factoring business and corresponding
liquidated damages for overdue payment (overdue fines), and/or the basic
purchase money (basic underwriting money) that Party A pays to Party B (or
credit applicant) with its own funds or funds from other legal sources and
related factoring costs;

3.1.5    In case that Party A requests other branches of China Merchants Bank to
issue back-to-back letter of credit to the beneficiary after it issues a letter
of credit upon the request of Party B (or credit applicant), the advance money
paid by Party A for Party B (or credit applicant) for performance of its
obligation of L/C issuance under such letter of credit, and principal balance of
import bill advance and obligation of shipping guarantee arising from issuing
the aforesaid letter of credit, plus interests, penalty interests, compound
interests, liquidated damages, and related expenses;

3.1.6    All obligations that Party B (or credit applicant) is indebted to Party
A under the dealings of derivatives business and gold lease business;

3.1.7    When Party handles cross-border linkage trade finance business,
including establishment of letters of credit upon request, overseas finance upon
request, or direct overseas trade, for Party B (or credit applicant) under the
Credit Facility Agreement, the bill advance or advance money paid to repay the
financing of linkage platform according to the agreements of the specific
business contracts (whether during the term of credit extension or not) plus
interests, penalty interest, compound interests, liquidated damages, and related
costs;

3.1.8    Outstanding balances of the specific businesses under insert
description of the contracts (Contract No.: insert numbers ) entered into by and
between Party A (or its subordinates) and Party B (or credit applicant); Not
Applicable.

3.1.9    Costs incurred to Party A for recovery of debts from Party B (or credit
applicant) and realizing the mortgage (including but not limited to litigation
fees, attorney’s fees, announcement fees, service fees, and travel expenses).

 

6



--------------------------------------------------------------------------------

3.2    With respect to the line of revolving credit, if the principal balance of
the loan or other credit facilities granted by Party A to Party B (or credit
applicant) is more than the amount of credit line, Party B shall not assume the
liability of security for the principal balance of credit exceeding the credit
line but for the principal balance of loan or other credit facilities within the
credit line plus its interests, penalty interests, compound interest, liquidated
damages, and other related costs.

Not withstanding the foregoing agreements, the Parties specify that, even
through the principal balance of the loan or other credit facilities granted by
Party A to the credit applicant at certain time point during the term of credit
extension exceeds the credit line, as long as the total principal balance of all
credit does not exceed the credit line when Party A requests Party B to assume
the liability of security, Party B shall not raise defense on the ground of
foregoing agreements but shall assume the liability of security with its
collaterals for the principal balance of all credit facilities plus their
interests, penalty interests, compound interest, liquidated damages, and related
costs.

3.3    In case that Party A handles repayment of old loans with new loans,
conversion of old loans, or obligations under letters of credit, letters of
guarantee, and commercial papers for Party B (or credit applicant) during the
term of credit extension (whether such old loans, letters of credit, letters of
guarantee, commercial paper businesses occur during or prior to the term of
credit extension), Party B acknowledges that it will assume the liability of
security for the obligations incurred therefrom.

3.4    When Party B (or credit applicant) applies for issuance of import letters
of credit business, if import bill advance is actually made subsequently under
the same letter of credit, issuance of a letter of credit and import bill
advance will be deducted from the same credit line according to different
stages. In other words, at the time of import bill advance business, if the
credit line restored after external payment of the letter of credit is reused
for import bill advance, it shall be deemed that the same credit line for
issuance of original letter of credit is used, and Party B acknowledges that it
will assume the liability of security for the obligations incurred therefrom.

 

7



--------------------------------------------------------------------------------

4. Independence of the Contract

This Contract is independent and unconditional. Its effectiveness shall not be
affected by the effectiveness of the Credit Facility Agreement and the specific
contracts or any agreement or documents entered into by and between Party B (or
credit applicant) and any entity/individual; such effectiveness shall not be
subject to any change due to fraud, reorganization, close-down, dissolution,
liquidation, bankruptcy, merger (M&A), separation, restructuring, or expiry of
term of business; it shall not be affected in any way by any grace or extension
of time that Party A grants to Party B (or credit applicant) or Party A’s
deferment in exercising the right to recovery of debts against Party B (or
credit applicant) according to applicable agreements.

Under the circumstances that other mortgage or pledge is placed or other
guarantors provide security for the creditor’s right of Party A, Party A has the
options of separately, successively, or simultaneously claiming rights of
security against each mortgagor/pledger (including Party B) and guarantor; Party
A’s waiver of the sequence of mortgage, waiver, change, or recession of other
mortgages or pledges, change of or discharging of the guarantor of its guarantee
liabilities, or deferment of claim of rights against any other
mortgagor/pledger/guarantor, shall not affect Party B’s liability of security
hereunder. Party B still is obliged to assume the liability of mortgage to Party
A according to the provisions hereof.

5.    Term of Mortgage

The term of mortgage refers to the period from the effective date of this
Contract to the expiry of limitation of action for the creditor’s right to the
credit under the Credit Facility Agreement.

 

8



--------------------------------------------------------------------------------

6.    Safekeeping of and Responsibility for Collaterals and Their Ownership
Certificates

6.1    During the term of mortgage, the collaterals shall be kept by Party B or
the agent entrusted by Party B. Party B and its agent shall properly keep the
collaterals, be responsible for their repair, maintenance, and good condition
during the term of mortgage, and be prepared for inspection of Party A at any
time.

6.2    During the term of mortgage, Party B shall not conduct any act that will
reduce the value of the collaterals. In case of such act, Party A has the right
to request Party B to cease such act and restore the value of the collaterals,
or provide new properties recognized by Party A for mortgage. Restoration of the
collaterals or creation of mortgage on new properties shall be at the cost of
Party B.

6.3    Party B shall hand over the title certificate of the collaterals and
other supporting documents to Party B for safekeeping on the execution date of
this Contract. Party A shall properly keep the ownership certificates of the
collaterals. If the ownership certificates of the collaterals are lost due to
improper safekeeping, such certificates shall be replaced at the cost of Party
A.

7.    Registration of Collaterals

7.1    Party B shall assist Party A and go through mortgage registration
formalities with the mortgage registration authority during the period required
by Party A.

7.2    Party B, in the principle of honesty and credibility, shall actively
cooperate with Party A in go through related formalities according to the
foregoing provisions, and Party B shall timely notify Party A of any change to
the registration information, including the information of the legal person and
company name. If related formalities are not timely and properly handled due to
reasons on Party B’s part or lapse of the registration resulting from Party B’s
failure to notify Party A of the change to registered information, Party B shall
be responsible for compensating Party A for the losses incurred therefrom.

 

9



--------------------------------------------------------------------------------

8. Insurance

8.1    Party B has the obligation to take out full property insurance for the
collaterals with Party A as the first beneficiary and shall hand over the
insurance policy to Party A for safekeeping. The insurance period, in principle,
shall be no shorter than the term of credit extension as agreed in the Credit
Facility Agreement. If the term of credit extension is prolonged or there is
outstanding debts under the credit facilities upon expiry of such term, Party B
must go through the formalities to extend the insurance period. If the
properties insured are lost, Party A has the right to prior recovery of
principals and interests of the credit facilities granted under the Credit
Facility Agreement from the insurance indemnity, or Party A shall consult with
Party B to deposit the insurance indemnity in a deposit account (account number
shall be the number of the deposit account that Party B actually opens with
Party A or the account number automatically generated or recorded by Party A’s
system when the deposit is received, the same below.), so as to recover
corresponding amount/pay amount payable at maturity of the loan, discounted or
accepted bills, or issued letters of credit or letters of guarantee under the
Credit Facility Agreement.

8.2    If Party B fails to take out insurance or extend the insurance period for
the collaterals according to the aforesaid requirements, Party A has the right
to directly take out insurance or extend insurance period on behalf of Party B
at the cost of Party B, and Party A has the right to directly deduct such costs
from any account of Party B.

8.3    If Party B (or credit applicant) does not pay up all debts under the
Credit Facility Agreement at expiry of the insurance period, Party B shall
extend the insurance period for the collaterals. If Party B fails to extend the
insurance period for the collaterals, Party A has the right to directly extend
the insurance period at the cost of Party B, and Party A has the right to
directly deduct such costs from any account of Party B.

9.    Restrictions on Disposal of Collaterals during the Term of Mortgage

9.1    During the term of mortgage, Party A has no right to sell, exchange,
bestow as gift, or otherwise assign the collaterals hereunder without consent.
If Party B do need to assign the collaterals hereunder with compensation, it may
assign the collaterals provided that:

9.1.1    Written consent of Party A must be obtained and the assignee shall be
notified of creation of mortgage on the collaterals; if Party B does not obtain
the written consent of Party A or fails to notify the assignee of the mortgage,
such assignment shall be invalid.

 

10



--------------------------------------------------------------------------------

9.1.2    If the price of the collaterals assigned by Party A is notably lower
than their value and thus is insufficient to pay up the outstanding credit
facilities or other costs, Party A has the right to request Party B to provide
other properties for mortgage; if Party B fails to do so, it shall not assign
the collaterals;

9.1.3    The payment that Party B receives for assignment of the collaterals
must be directly deposit in designated account of Party A and use for early
repayment of principals and interests of all credit facilities under the Credit
Facility Agreement, or be deposited in the deposit account that Party B opens
with Party A in full amount. Such payment shall be deemed specialized and owned
by Party A as of the date when it is deposited in the deposit account and be
used for security for the debts of Party B (or credit applicant) under the
Credit Facility Agreement. Party B shall not have any objection thereto and
shall go through related formalities as required by Party A.

When the payment that Party B receives for assignment of the collaterals is
deposited in the designated account of Party A in full amount, Party A may
assist Party B in going through the collateral deregistration formalities and
return the ownership certificates of the collaterals to Party B.

9.2    Without the written consent of Party A, Party B shall not transfer,
lease, remortgage, or otherwise dispose by inappropriate means the collaterals
hereunder.

9.3    In the case that the Mortgagor provides real estate mortgage for all
debts that Party B (or credit applicant) owes to Party A, if Party B learns that
such collaterals have been included in relocation and acquisition plans of the
government, it shall immediately notify Party A.

9.3.1    If the demolition party compensates the Mortgagor by means of property
swap, Party B shall mortgage to Party A the real estate obtained from the
demolition party by property swap.

9.3.2    If the demolition party compensates Party B by payment of relocation
compensation, Party A has the right to request Party B to open an account at the
institute designated by Party A and deposit the compensation in the account in
full amount as the security deposit to provide security for the debts of Party B
(or credit applicant) under the Credit Facility Agreement;

 

11



--------------------------------------------------------------------------------

9.3.3    If the demolition party compensates Party B by combining the aforesaid
two methods or other methods, Party A may request Party B to provide security
for the debts of Party B (or credit applicant) under the Credit Facility
Agreement by combination of the aforesaid two methods or other methods that
Party A deems appropriate according to the forms of compensations.

9.3.4    If the demolition party has not made the compensation or the demolition
party has made the compensation but Party B has not complete the mortgage
formalities as required by Party A, Party B shall provide other full security
recognized by Party A.

9.3.5    Party A also may, as the case may be, request Party B to provide new
security with other properties.

10.    Costs and Expenses

10.1    Evaluation, notarization (except enforced notarization), or other
matters regarding entrusting third parties to supply services in relation to
this Contract shall be handled at the cost of the entrusting party. If the
aforesaid services are jointly entrusted by the Parties, each shall be
responsible for 50% of the costs.

10.2    Where applicable state policies and regulatory documents provide for
that the mortgagee shall be responsible for the mortgage registration fee, the
Mortgagee shall pay the mortgage registration fee hereunder, unless otherwise
stipulated in the applicable regulatory documents or that the Mortgagor must pay
the mortgage registration fee because of the competent authority.

11.    Alteration and rescission of the Contract

When this Contract becomes effective, either Party, without the consent of the
other Party, shall not change or rescind this Contract. When change or
rescission of this Contract is required, the Parties shall reach a written
agreement upon consensus after negotiation. This provision hereof shall remain
in effect before the aforesaid agreement is reached.

12.    Assumption of Obligations in Case of Separation or Merger (M&A) of Party
B

 

12



--------------------------------------------------------------------------------

During the term of this Contract, in case of separation or merger (M&A) of Party
B, the organization established after such change shall assume or respectively
assume the obligations hereunder. When Party B is announced dissolved or
bankrupt, Party A has the right to disposal of the mortgaged properties in
advance.

13. Under any of the following circumstances, Party A may dispose the
collaterals according to law:

13.1    Party B (or credit applicant) has one of the default events as
stipulated in the Credit Facility Agreement or the default event stipulated in
certain specific contract under the Credit Facility Agreement;

13.2    Party B or other mortgagor/pledger/guarantor has one of the default
events stipulated in the Credit Facility Agreement, or Party B fails to fulfill
its obligations stipulated herein;

13.3    Party B, in case of natural person, is deceased but has no successor or
devisee;

13.4    If Party B is a natural person, its successor or devisee waives his/her
succession or devise and refuses to fulfill the obligation of repayment of the
principal and interest of the credit facilities;

13.5    Party B, in case of a legal person or other organization, is closed
down, has its business license revoked or cancelled, or files for bankruptcy or
dissolution or is declared bankrupt or dissolved;

13.6    Other causes sufficient to jeopardize realization of creditor’s right
under the Credit Facility Agreement.

14.    Liabilities for Breach of Contract

14.1    If Party B violates Article 6 hereof and is negligent in repair and
management of the collaterals, which result in depreciation of the collaterals,
or the act of Party B directly jeopardizes the collaterals and results in
depreciation of the collaterals, Party A shall request Party B to restore the
value of the collaterals or provide other properties acceptable by Party A as
the security. If Party B refuses to restore the value of the collaterals or
provide additional security, Party A has the right to early disposal of the
collaterals according to law.

 

13



--------------------------------------------------------------------------------

14.2    If Party B violates Article 9 hereof and disposes the mortgaged
properties without consent, such disposal shall be invalid; Party A has the
right to request Party B to immediately cease the injurious act to the mortgage
of Party A, restore the collaterals, and, as the case may be, request Party B to
provide other properties acceptable to Party A as the security or early dispose
the collaterals according to law.

14.3    Party B undertakes that, mortgage will be created and realized without
any legal or factual obstacles. If any economic loss is caused to Party A
because Party B conceals that the collaterals are jointly owned, under dispute,
seized, detained, have been or will be included in acquisition or relocation, is
leased out, or mortgage is created on the collaterals, or legal priority is
placed on the collaterals (including but not limited to priority to construction
payment), or that Party B has no title to or disposal right to the collaterals,
Party B shall provide new securities as required by Party A.

14.4    In case of any of the aforesaid default events, if Party B fails to
provide new security as required by Party A, Party B shall pay the liquidate
damage at     /    % of the credit line under the Credit Facility Agreement. If
economic loss is caused to Party A thereby, Party B shall compensate Party A for
all economic losses.

15.    Collection of Fruits

If the collaterals are seized or detained by the people’s court according to law
because Party B (or credit applicant) fails to timely pay up the loan, advance
money, and principals and interests of other credit facilities owing to Party A
and all the other related costs and expenses and Party B thereby claims its
mortgage against Party B, from the date of seizure or detainment, Party A has
the right to collect natural fruits from the collaterals and the legal fruits to
which Party B is entitled.

16.    Realization of Mortgage

16.1    Under any or more circumstances provided in Article 13 or Article 14
hereof, Party A may realize its mortgage by one of the following means:

 

14



--------------------------------------------------------------------------------

16.1.1    Party A and Party B reach an agreement to directly convert the
collaterals into monetary value or auction or sell off the collaterals; if the
Parties fail to reach an agreement within fifteen (15) days of occurrence of any
or more of the circumstances provided in Article 13 or Article 14 hereof, Party
A has the right to directly apply to the people’s court for auction or sell-off
of the collaterals;

16.1.2    The collaterals shall be disposed according to legal procedures by the
method of dispute resolution as agreed in the Credit Facility Agreement;

16.1.3    After Party A and Party B have this Contract notarized for enforcement
potency, Party A may directly apply to the people’s court with jurisdiction for
enforcement.

16.2    Party A has the priority of compensation to the payment for the
collaterals disposed by the aforesaid methods. The payment exceeding the loans,
advance moneys, principals and interests of other credit facilities, and related
costs and expenses of Party B (or credit applicant) under the Credit Facility
Agreement shall be possessed by Party B. Where the payment is less than the
aforesaid loans, advance moneys, principals and interests of other debts, and
related costs and expenses, Party A shall otherwise recourse the deficient
portion.

17.    Demise of Mortgage

At expiry of the term of credit extension, the mortgage will automatically
become extinct when principals and interests of all credit facilities that Party
B (or credit applicant) is indebted to Party A under the Credit Facility
Agreement are repaid in full amount on time. Title certificates or documentary
evidence of Party B’s properties and property insurance policies kept by Party A
shall be returned to Party B. Party A, upon the request of Party B, may assist
Party B in going through collateral deregistration formalities.

18.    Miscellaneous

18.1    Non-waiver. During the term of this Contract, Party A’s any leniency or
grace to any default or delay of Party B (or credit applicant) or deferment in
exercising the interests or rights to which Party B is entitled under the Credit
Facility Agreement shall neither damage, affect, or restrict all interests and
rights to which Party A is entitled as the creditor according to applicable laws
and regulations and this Contract, nor be deemed Party A’s waiver of the right
to actions against breach of contract now or in the future.

 

15



--------------------------------------------------------------------------------

18.2    Notices.

18.2.1    Notices, requirements, or other documents of Party A and Party B
relating to this Contract shall be given in writing (including but not limited
to mails, facsimile, e-mail, e-banking of Party A, SMS, or WeChat).

Address of Party A: Building D, Global Trade Center, No. 36, North 3rd Ring Road
East, Dongcheng District, Beijing

Official Email: synthesis@cmbchina.com Fax: 59575087

Mobile number of the contact person: 17600355610 WeChat ID:         /        

Address of Party B: SOHU.com Media Plaza, Block 3, No. 2 Kexueyuan South Road,
Haidian District, Beijing

Email: puhuang@sohu-inc.com Fax: 66412828

Mobile number of the contact person: 13811220840 WeChat ID:         /        

(If Party B is an entity, official e-mail/WeChat ID shall be given; if Party B
is an individual, personal e-mail/WeChat ID shall be given.)

18.2.2    If the notice is given by hands (including but not limited to service
by lawyers/notaries or by courier), the notice shall be deemed served upon
signing for by the recipient (if the notice is rejected by the recipient, it
shall be deemed served on the earlier of the date of rejection/return or seven
(7) days of sending); if the notice is given by postal mail, the notice shall be
deemed served seven (7) days of sending; if the notice is given by facsimile,
e-mail, e-banking notice of Party A, SMS, or WeChat, it shall be deemed served
on the date of successful sending as displayed on the system of the sender.

If Party A notifies Party B of assignment of creditor’s right or collection of
debts by means of announcement on public media, such notice shall be deemed
served on the date of announcement.

Where either Party changes its address, e-mail, facsimile number, mobile number,
or WeChat ID, it shall notify the other Party of such change within five
(5) working days of the change. Otherwise, the other Party has the right to send
notices to the original address or according to the original contact means. If
the notice is not successfully served due to change of contact address, the
notice shall be deemed served on the date of return or seven (7) days of sending
(whichever is earlier). The Party changing its contact information shall be
responsible for any possible loss incurred therefrom and the legal effect of
service shall not be affected.

 

16



--------------------------------------------------------------------------------

18.2.3    The aforesaid address, e-mail, facsimile, mobile number, and WeChat ID
shall also be the address for service of notarial and judicial documents
(including but not limited to pleading/application for arbitration, evidence,
subpoena, notice of responding to action, notice to produce evidence, notice of
court session, notice of hearing, written judgment/award, ruling, mediation
agreement, notice of performance within prescribed time, and other legal
documents for the hearing and execution stages). Such documents shall be
effectively served when the ruling court or notary organization sends them to
the aforesaid address in writing as agreed in this Contract (Refer to foregoing
Article 18.2.2 for the specific standards of service).

18.3    Terms used herein, unless otherwise specified, shall have the same
meaning as defined in the Credit Facility Agreement.

18.4    Party B acknowledges that, operations of the specific businesses that
Party A handles for Party B (or credit applicant) and operations of Party A
relating to this Contract shall be handled at any outlet of Party B and the
outlet shall generate, issue, or provide related letters. Business operation
handled and letters issued by outlets of Party A shall be deemed acts of Party A
and shall be binding on the Parties.

18.5    If the credit facilities are not granted in Renminbi, Party A has the
right to directly purchase foreign exchange with the amount recovered as agreed
herein according to the exchange rate published by Party A at the time of
pay-off to repay the credit facilities. The amount of non-Renminbi debts under
the master contract shall be subject to conversion at the exchange rate (buying
price) published by Party A at the time of pay-off.

 

17



--------------------------------------------------------------------------------

18.6    Main Creditor’s Rights and Real Estate Mortgage Contract ( real estate
registration )entered into by and between the Mortgagor and the Mortgagee shall
be used for mortgage registration formalities only. The agreements of the
Parties on specific rights and obligations and relating to the master contract
and collaterals shall be subject to this Contract. Especially, the Mortgagor
shall provide security to the extent of mortgage with the entire value of the
collaterals. Upon the requirements of the mortgage registration authority, ☐
amount and currency of maximum-amount creditor’s right and ☐ amount of secured
maximum-amount creditor’s right (please mark the corresponding checkbox of the
contents in the standard form contract required by the mortgage registration
authority) completed at the time of registration shall be provisionally subject
to the ☒ 1.4 times of the credit line / ☐ assessed value of the collaterals at
creation of mortgage (either-or), namely, RMB nine hundred and eighty million
yuan only. The specific amount shall be tat of all payment received when the
mortgage is realized.

18.7        /        

19.    Assignment of Creditor’s Right and Mortgage

19.1    Whether the creditor’s right of the maximum-amount mortgage is
ascertained, if Party A assigns all of the creditor’s right under the Credit
Facility Agreement to a third party, the maximum-amount mortgage shall also be
assigned to the assignee.

19.2    When the creditor’s right of the mortgage hereunder is ascertained, if
Party A assigns partial creditor’s right, the mortgage shall be partially
assigned together, and Party A and the assignee of the creditor’s right assigned
shall share the mortgage of the collaterals according to the proportion of
unassigned and assigned creditor’s right. Before the creditor’s right of the
mortgage hereunder is ascertained, if Party A assigns partial creditor’s right,
the mortgage shall be partially assigned and maximum amount of Party A’s
principal creditor’s right secured by the original maximum-amount mortgage shall
be reduced correspondingly (namely maximum amount of Party A’s principal
creditor’s right secured by the original maximum-amount mortgage less the amount
of the assigned creditor’s right). When the principal creditor’s right not
assigned by Party A is ascertained, Party A shall share the mortgage on
collaterals with the assignee according to the proportion of the amounts of
unassigned creditor’s right and assigned creditor’s right.

 

18



--------------------------------------------------------------------------------

20.    Governing Law and Dispute Resolution

20.1    Conclusion and interpretation of this Contract and dispute resolution
shall be governed by laws of the People’s Republic of China (excluding laws of
Hong Kong SAR, Macao SAR, and Taiwan).

20.2    Party A and Party B agree that, disputes arising during performance of
this Contract by the Parties shall be settled by the dispute resolution methods
as agreed in the Credit Facility Agreement.

21.    Effectiveness of the Mortgage Contract

This Contract shall become effective upon signature/name seal of the legal
representatives/main persons in charge of Party A and Party B or their
authorized agents and affixation of official seals / special seals for contract
of the Parties (If Party B is a natural person, this Contract shall become
effective upon signature of Party B and signature / affixation of the name seals
of the legal representative / main person in charge of Party A or his/her
authorized agent, affixed with the official seal/special seal for contract of
Party B), and shall expire upon expiry of the term of mortgage or repayment of
principals and interests of credit facilities that Part B (or credit applicant)
owes to Party A under the Credit Facility Agreement and all related costs and
expenses in full amount (whichever is later).

22.    Supplemental Provisions

This Agreement is made in two copies, with Each Party holding one copy. Each
copy shall have equal legal effect.

Special Instruction:

All provisions herein are subject to full consultation of the Parties. The Bank
has called to the special attention of other parties concerned provisions
relating to exemption or limitation of the liabilities of the Bank, some rights
unilaterally possessed by the Bank, addition of liabilities of other parties
concerned, or limitation of the rights of other parties concerned and
comprehensive and accurate understanding of these provisions. The Bank, upon the
requirements of other parties concerned, has made an explanation of the
aforesaid provisions. Parties hereto have consistent understanding of provisions
of this Contract.

(The remainder is intentionally left blank.)

 

19



--------------------------------------------------------------------------------

(This page is intentionally left blank for signature)

Party A: Beijing North Third Ring Road Branch of China Merchants Bank Co., Ltd.
(Seal)

Person in charge or authorized agent (signature or name seal):

If the Mortgagor is a legal person or other organization:

Party B: Beijing Sohu New Media Information Technology Co., Ltd. (Seal)

Legal representative / person in charge or authorized agent (signature or name
seal):

If the Mortgagor is a natural person:

Party B (signature):

Signed on: April 11, 2018

 

20